DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 38-46 drawn to elected species A (Figs. 1A-1B) in the reply filed on 05/24/2022 is acknowledged. 
Claims 47-57 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/24/2022.

Specification
The abstract of the disclosure is objected to because it contains more than 150 words.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 44 is objected to because of the following informalities: 
The phrase “the thermally conductive interfaces” will be interpreted as --the thermally conductive interface--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 43-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 43 and 44, the term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. This term renders claims 43 and 44 indefinite because it is unclear what “substantially” is. See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 38-46 are rejected under 35 U.S.C. 103 as being unpatentable over Banks (US9995529B1) in view of Alexander et al. (US10010213B2, herein after referred to as Alexander).
Regarding claim 38, Banks teaches a drinkware system (temperature-regulating containment system 1 Fig. 1), comprising: a drinkware container (container 3 Fig. 3) comprising a chamber (internal cavity 4 Fig. 4A) configured to receive and hold a liquid (Col. 3 lines 59-65), the drinkware container having a container body (see below annotated Fig. of Banks) that extends between an opening (open end 18 Fig. 4A) at a proximal end (see below annotated Fig. of Banks) and a bottom wall (closed end 19 Fig. 4B) at a distal end (see below annotated Fig. of Banks), the container body comprising a double-walled insulated vessel (it is understood that the double insulated-walled vessel is comprised of sidewall 5 and outer shell 20 with insulating element 21 in between Fig. 3) about the chamber, the bottom wall spaced below a base wall (bottom wall 6 Fig. 3) of the insulated vessel, and a cooling unit (see below annotated Fig. of Banks) operable to cool a thermally conductive interface (heat transfer medium 13 Fig. 2D and Col. 8 lines 36-49) to thereby cool the liquid in the drinkware container, the cooling unit comprising one thermoelectric module (Peltier device 30Fig. 3), and a second heat sink (heat sink 33 Fig. 5A) in thermal communication with the one thermoelectric module (Col. 6 lines 59-62) so that the one thermoelectric module is interposed between the drinkware container and the second heat sink (Fig. 5A), wherein the one thermoelectric module is operable to draw heat from the thermally conductive interface and transfer it to the second heat sink to cool the thermally conductive interface to cool the liquid in the drinkware container (Col. 8 lines 36-44).  

    PNG
    media_image1.png
    750
    598
    media_image1.png
    Greyscale

	Banks teaches the invention as described above but fails to explicitly teach the thermally conductive interface disposed in thermal communication with one or both of an inner wall of the insulated vessel and the base wall.
However, Alexander teaches the thermally conductive interface (it is understood by examiner that the disclosed second sidewall 5120 Fig. 51 which is made of metal see Col. 100 lines 40-45 is a thermally conducive interface) disposed in thermal communication (it is understood by examiner that thermal communication is established through PCM 5125 see Col. 100 lines 51-61) with one or both of an inner wall (inner sidewall 5110 Fig. 51) of the insulated vessel (insulated vessel understood to be comprised of outer sidewall 5130 and inner sidewall 5110 with insulating airgap chamber 5134 see Col. 101 lines 25-36 and Fig. 51) and the base wall (bottom wall 5112 Fig. 3) to provide heat transfer.
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the container system of Banks to include a thermally conductive interface disposed in thermal communication with one or both of an inner wall of the insulated vessel and the base wall in view of the teachings of Alexander to provide heat transfer.
Regarding claim 39, the combined teachings teach wherein the cooling unit is disposed below the base wall (Fig. 5A of Banks).
Regarding claim 40, the combined teachings teach further comprising one fan (fan 41 Fig. 5D of Banks) in the cooling unit operable to dissipate heat from the second heat sink (Col. 7 lines 41-50 of Banks).
Regarding claim 41, the combined teachings teach wherein the thermally conductive interface (second sidewall 5120 Fig. 51 of Alexander) is disposed within a gap (see below annotated Fig. of Alexander) between the inner wall (inner sidewall 5110 Fig. 51 of Alexander) of the insulated vessel and an outer wall (outer sidewall 5130 Fig. 51 of Alexander) of the insulated vessel.

    PNG
    media_image2.png
    868
    662
    media_image2.png
    Greyscale

Regarding claim 42, the combined teachings teach wherein the thermally conductive interface is in thermal contact (it is understood by examiner that thermal contact is established through PCM 5125 see Col. 100 lines 51-61 of Alexander)  with the inner wall and the base wall of the insulated vessel (it is understood that second sidewall 5120 is in thermal contact with inner sidewall 5120 and bottom wall 5112 through PCM 5125 Fig. 51 of Alexander).
Regarding claim 43, the combined teachings teach wherein the thermally conductive interface extends along an entire length of the inner wall of the insulated vessel (see below annotated Fig. of Alexander).

    PNG
    media_image3.png
    868
    660
    media_image3.png
    Greyscale

Regarding claim 44, the combined teachings teach wherein the thermally conductive interface extends along an entire area of the base wall (see below annotated Fig. of Alexander).

    PNG
    media_image4.png
    868
    834
    media_image4.png
    Greyscale

Regarding claim 45, the combined teachings teach further comprising a power source (power source 56 Fig. 12B of Banks) configured to provide power to the cooling unit (Col. 9 lines 62-67 and Col. 8 lines 1-3 of Banks).
Regarding claim 46, the combined teachings teach further comprising a phase change material portion (PCM 5125 Fig. 51 of Alexander) disposed in thermal communication (Col. 100 lines 51-61 of Alexander) with the thermally conductive interface (Fig. 51 of Alexander).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMBA NMN GAYE whose telephone number is (571)272-8809. The examiner can normally be reached Monday-Thursday 4:30AM to 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry -Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMBA NMN GAYE/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763